                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOSHUA SCOTT WILHITE,

               Plaintiff,

v.                                                             No. 1:19-cv-00567-KG-JFR

UNITED STATES OF AMERICA,

               Defendant.

                                     FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Court’s Memorandum Opinion

and Order dismissing Plaintiff’s case,

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                                 _________________________________
                                                 UNITED STATES DISTRICT JUDGE
